DETAILED ACTION

Claims 1, 5-8, 10-13 and 15-20 are pending. Claims 1, 13, 16, 19 and 20 have been amended. Claim 2-4, 9 and 14 are cancelled.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 12/09/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments filed 12/09/2021 have been considered but are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US-PGPUB-NO: 2014/0304720 A1) hereinafter Yu, in further view of Hunt (US-PAT-NO: 6,499,137 B1) and Hepkin (US-PGPUB-NO: 2005/0097294 A1).

As per claim 1, Yu teaches a method, comprising: selecting, by a processor, an injection library for injection into the target process based on an environment of the target process (“For processes of other applications, for example, a process of an application with a .net architecture, when the first dll file is injected, the driving module in the computer system may modify the import table of the second dynamic link library file that may be default-loaded when the exe file is loaded,” see Yu paragraph [0034], wherein the first dll is interpreted as the injection library, the application is interpreted as the target process and the .net architecture is interpreted as the environment) detecting, by a kernel-mode injection driver, loading of a marker library by the target process (“For processes of other applications, for example, a process of an application with a .net architecture, when the first dll file is injected, the driving module in the computer system may modify the import table of the second dynamic link library file that may be default-loaded when the exe file is loaded,” see Yu paragraph [0034], wherein the driving module is interpreted as the kernel-mode injection driver and the second dll is interpreted as the marker library) during loading of the marker library by the target process (“In Step 201, when the computer system loads the executable file, in other words an exe file, which corresponds to the process of the application, a driving module of the computer system may firstly determine whether a first dynamic link library file, in other words a first dll file, is to be injected,” see Yu paragraph [0029], wherein the second dll file is loaded dynamically during the execution of the application process (i.e., the target process)), modifying import dependency data of the marker library to include the injection library as a dependency of the marker library (“That is, the information of the first dll file to be injected may be added into the import table of the second dll file,” see Yu paragraph [0034], wherein the import table is interpreted as the import dependency data associated with the second dll file (i.e., the marker library); and after the modified import dependency data is used to load the injection library into the target process, executing the injection library prior to execution of the marker library (“Then, the operating system of the computer system may load the first dll file and the exe file according to the import table that includes the added information of the first dll file,” see Yu paragraph [0033])) to: modify execution of the target process (“In this way, when the operating system of the computer system performs the step 203, the step of loading the second dll file with the modified import table includes: loading, to the storage module such as the memory, all of the second dll file, the first dll file injected into the second dll file and other dll files to be injected according to the modified import table,” see Yu paragraph [0037]).
Yu does not teach revert the modified import dependency data to an original state. However Hunt teaches revert the modified import dependency data to an original state (“When the reference to the selected library is added to the list of external libraries, the pointer references the modified list.  By archiving the state of the pointer before adding the selected library to the list, the original state of the list can be restored at a later time,” see Hunt [column 5, lines 17-21]). 

Yu modified with Hunt does not explicitly teach said modifying import dependency data comprising setting a copy-on-write flag for page table entries of the target process and modifying a private copy of the import dependency data for the target process to include the injection library. However, Hepkin teaches said modifying import dependency data comprising setting a copy-on-write flag for page table entries of the target process (“The process begins with an application calling a copy-on-write type of function (step 702), and the process concludes with the memory manager marking at least one memory page as having a copy-on-write status (step 704),” see Hepkin paragraph [0054], where in the marking of a page is interpreted as setting a flag) and modifying a private copy of the import dependency data for the target process to include the injection library (“Instead, the child process obtains its own page tables, and the memory pages are marked or configured in some manner to reflect that they have a copy-on-write restriction, which is a type of read-only protection. The child process may continue to read from these pages, but when the child process attempts to write to these pages, a fault is triggered, and then the page is copied at that time. In this manner, the pages are copied on an as-needed basis, and the overhead of copying the pages is spread over time,” see Hepkin paragraph [0055], wherein the child process (i.e., target process) includes the needed pages which examiner is interpreted as pages that includes libraries/initialization operations).
Yu, Hunt and Hepkin are analogous art in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Yu’s teaching for starting a process of an application and a computer system and Hunt’s teaching of load-time dynamic linking of a library to a compiled application in a reversible process, then load-time dynamic linking of another library to the compiled application with Hepkin’s teaching of improved data processing regarding memory initialization to incorporate a copy-on-write restrictions in order to copy pages on a as-needed basis and spread the overhead of copying pages over times.

As per claim 5, Yu modified with Hunt and Hepkin teaches wherein the environment is at least one of: a processor architecture; and a runtime version (“For processes of other applications, for example, a process of an application with a .net architecture, when the first dll file is injected, the driving module in the computer system may modify the import table of the second dynamic link library file that may be default-loaded when the exe file is loaded,” see Yu paragraph [0034]).

As per claim 6, Yu modified with Hunt and Hepkin teaches wherein modifying the import dependency data of the marker library to include the injection library as the dependency of the marker library comprises: replacing an original dependency of the marker library in the import dependency data with the dependency on the injection library (“In a specific implementation, the driving module may firstly construct a new import table, and insert path information for the dll file to be loaded (including the first dll file) into this new import table; and then modify the pointer of the original import table of the second dll file to point the pointer of the original import table of the second dll file to the new import table inserted with the path information,” see Yu paragraph [0034]).

As per claim 7, Yu modified with Hunt and Hepkin teaches wherein reverting the import dependency data to the original state comprises: writing the original dependency back into the import dependency data prior to execution of the marker library (“Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load,” see Hunt [column 31, lines 24-28]).

As per claim 8, Yu modified with Hunt and Hepkin teaches wherein modifying the import dependency data of the marker library to include the injection library as the dependency of the marker library comprises: modifying an import table in the import dependency data of the marker library to include the injection library (“In Step 202, the driving module of the computer system may add information of the first dynamic link library file into the import table of the second dynamic link library file,” see Yu paragraph [0032]).

As per claim 10, Yu modified with Hunt and Hepkin teaches wherein the execution of the target process is modified using at least one of: the injection library; and an additional library loaded by the injection library (“In this way, when the operating system of the computer system performs the step 203, the step of loading the second dll file with the modified import table includes: loading, to the storage module such as the memory, all of the second dll file, the first dll file injected into the second dll file and other dll files to be injected according to the modified import table,” Yu paragraph [0037])

As per claim 11, Yu modified with Hunt and Hepkin teaches wherein modifying execution of the target process comprises at least one of: profiling the target process; modifying an environment of the target process; and modifying a behavior of the target process (“It should be noted that the information adding unit 10 described above may also be applied to the processes of the applications with the architecture other than the .net architecture.  The information adding unit 10 may modify the import table of the exe file corresponding to the process of the application when the first dll file is to be injected,” see Yu paragraph [0048]).  

As per claim 12, Yu modified with Hunt and Hepkin teaches wherein the target process executes within a Windows operating system on the computer system (“On platforms with shared or dynamically linked libraries, applications usually access system resources through system API functions.  On Windows NT, system API functions are exported from system DLLs.  By simple analysis of binaries, it is determined which system DLLs an application or a component use.  It is also determined which functions are used from each system DLL,” see Hunt [column 51, lines 61-67]).

As per claims 13 and 15, these are the apparatus claims to method claims 1 and 5, respectively. Therefore they are rejected for the same reasons as above.

As per claim 16, Yu modified with Hunt and Hepkin teaches wherein modifying the import dependency data of the marker library to include the injection library as the dependency of the marker library comprises at least one of: replacing an original dependency of the marker library in the import dependency data with the dependency on the injection library (“In a specific implementation, the driving module may firstly construct a new import table, and insert path information for the dll file to be loaded (including the first dll file) into this new import table; and then modify the pointer of the original import table of the second dll file to point the pointer of the original import table of the second dll file to the new import table inserted with the path information,” see Yu paragraph [0034]); modifying an import table in the import dependency data of the marker library to include the injection library (“In Step 202, the driving module of the computer system may add information of the first dynamic link library file into the import table of the second dynamic link library file,” see Yu paragraph [0032]).

As per claim 17, Yu modified with Hunt and Hepkin teaches wherein the execution of the target process is modified using at least one of: the injection library; and an additional library loaded by the injection library (“In this way, when the operating system of the computer system performs the step 203, the step of loading the second dll file with the modified import table includes: loading, to the storage module such as the memory, all of the second dll file, the first dll file injected into the second dll file and other dll files to be injected according to the modified import table,” Yu paragraph [0037]).

As per claim 18, Yu modified with Hunt and Hepkin teaches wherein modifying execution of the target process comprises at least one of: profiling the target process; modifying an environment of the target process; and modifying a behavior of the target process (“It should be noted that the information adding unit 10 described above may also be applied to the processes of the applications with the architecture other than the .net architecture.  The information adding unit 10 may modify the import table of the exe file corresponding to the process of the application when the first dll file is to be injected,” see Yu paragraph [0048]).

As per claims 19 and 20, these are the non-transitory computer-readable storage medium claims to method claims 1 and 6, respectively. Therefore they are rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt (US-PAT-NO: 6,546,553 B1) teaches service installation by modifying a base function image to route a call of the base function to a service function. The service function adds a service semantic and can call a pass function. The pass function enables a service-free semantic for the base function.
Kinderknecht et al. (US-PGPUB-NO: 2005/0240906 A1) teaches an application process comprising an injector, redirect code operable to be placed in a memory of the application process, and a library of redirect functions operable to be referenced by the redirect code during the application process execution. 
Donald et al. (US-PGPUB-NO: 2008/0172681 A1) teaches metering the presentation of computer-based media presentations.
Hammond (US-PAT-NO: 6,463,583 B1) teaches dynamic injection of execution logic into a shared memory space of a windowed operating system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                 

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193